On Motion for Rehearing.
This motion has received due consideration, and on the main point of the law upon which the merits of the case depend we adhere to our former ruling. However, appellee contends that if we adhere to that ruling, the case should not be sent back for another trial, but should be finally disposed of by this court, and appellants concur in that contention.
Therefore the judgment of the trial court will be reversed and reformed so as to award to appellee no money judgment against appellants, National Equitable Society and G. W. Barcus, receiver thereof; and in all other respects the judgment of the trial court will stand affirmed.
Motion granted in part and in part overruled.